Citation Nr: 0200086	
Decision Date: 01/03/02    Archive Date: 01/11/02

DOCKET NO.  98-12 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel


INTRODUCTION

The appellant served on active duty for training from 
February 1967 to June 1967.  Prior to that time, he served 
one year and two months of inactive duty for the Army 
Reserve/National Guard.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1998 rating decision 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied his claim for service connection 
for a psychiatric disability.  

It is noted that in July 1999, the appellant, accompanied by 
his representative, appeared and presented testimony at a 
hearing before the undersigned Member of the Board.  A 
complete transcript of the testimony is of record.

In September 1999, the case came before the Board for 
appellate review and a decision was issued denying the 
appellant's claim.  Thereafter, the appellant appealed to the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court").  By a March 2000 order, the 
Court granted the Appellee's Motion for Remand submitted by 
the Secretary of Veterans Affairs.  The Board's September 
1999 decision was consequently vacated and the case remanded 
to the Board under the authority of 38 U.S.C.A. § 7252(a) 
(West Supp. 2001).  Thereafter, in a September 2000 Board 
decision, the appellant's claim was remanded to the RO for 
additional development.  

REMAND

Initially, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  Regulations implementing the VCAA (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations pertinent to the appellant's 
claim are liberalizing and are therefore applicable to the 
issue on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

Upon review of the evidentiary record, service medical 
records reveal that the appellant was afforded a pre-
induction medical examination, associated with his enlistment 
in the National Guard, in November 1965.  At that time, he 
reported no history of depression, nervousness, or other 
psychiatric symptoms, and no such disability was noted upon 
objective examination.  He was accepted as fit for service.

The appellant began active duty for training in February 1967 
upon reporting for boot camp.  In April 1967, he was admitted 
to a military hospital for treatment of a psychiatric 
disorder, diagnosed as an acute exacerbation of a chronic 
anxiety reaction.  He reported that he enlisted in the 
National Guard to avoid the draft and that from his "very 
first" contact with military life he had become anxious and 
depressed, leading him to have a premonition before basic 
training that he would have difficulty adjusting.  He stated 
that he often missed National Guard meetings because "I 
couldn't take it, I couldn't take the life."  He claimed 
that since arriving for basic training, he had been 
depressed, and later became anorexic, confused, anxious, and 
restless.  He was obsessed with a desire to leave the 
military.  During hospitalization a psychological evaluation 
and testing were conducted which revealed severe neurotic 
chronic depression with possible borderline features.  The 
probability of adjustment to Army life was estimated to be 
low.  He was placed on medication, which resulted in slight 
improvement in his depression.  The attending physician noted 
that since "so much of the patient's problems were 
indigenous and chronic," the medication was not totally 
successful.  

The psychiatric disorder was determined to exist prior to 
service, according to the treating psychiatrist, who noted 
that the appellant was predisposed by reason of his past 
history of schizoid adjustment.  His degree of impairment was 
such that he was adjudged "medically unfit for further 
military duty."  His case was presented to the Medical 
Review Board for consideration.  

A service Medical Board considered the appellant's case in 
May 1967.  The appellant was present at the hearing but 
choose not to testify or present evidence on his own behalf.  
The Medical Board unanimously concurred with the prior 
diagnosis of chronic anxiety reaction, and found this 
disorder to exist prior to service, with no aggravation 
therein.  Separation from service was recommended, and the 
appellant signed a statement reflecting the Medical Board's 
findings.  His May 1967 service separation examination noted 
the prior diagnoses of chronic anxiety reaction, existing 
prior to enlistment.  

Non-VA medical records indicate the appellant sought 
treatment for insomnia, suicidal thoughts, and other 
psychiatric complaints in April 1989 at the New Castle 
Community Mental Health Center.  The symptoms were described 
as being of acute onset and it was noted that he had no 
previous psychiatric history.  He was observed to be 
friendly, cooperative, and fully oriented, but also anxious 
and agitated.  Major depression, single episode, and a 
personality disorder of uncertain nature were diagnosed, and 
medication and outpatient therapy were prescribed.  The 
appellant complied with these instructions until July 1989, 
at which time he voluntarily discontinued treatment without 
explanation.  His case was subsequently closed by the mental 
health center.  These private treatment records contain no 
references to manifestations of psychiatric symptoms in 
service or related thereto.  

The appellant filed his claim for service connection for a 
psychiatric disorder in December 1997, some 30 years after 
service.  

In July 1999, the appellant testified before the undersigned 
during a Board hearing.  He reported that prior to entering 
the military, he had never experienced anxiety or depression 
in any form.  However, after enlistment, he became and, 
continued to be, anti-social, unproductive and chronically 
depressed.  In his opinion, this change had occurred during 
service.  

Thereafter, the RO received VA Medical Center (VAMC) 
Wilmington medical records, dated from June 1998 to April 
2000.  These records document the appellant's treatment for a 
psychiatric disability.  In particular, a mental health 
clinic note, dated in September 1998, reflected the 
appellant's report of a long history of depression.  
Additional notes, dated in October and November 1998, reflect 
the appellant's contention that while a patient on a 
psychiatric ward at a U.S. Army Hospital, he was attacked by 
another patient, and that since that time he had continued to 
feel frightened and angry with the world and perceive all 
interactions as potential threats.  

On VA examination in February 2001, the examiner noted the 
veteran's contention that he was sexually assaulted in 
service.  The examiner's report noted:

[The veteran] describes an event where he was 
assaulted while he was sleeping.  This was 
reported to have occurred in the hospital.  He 
describes waking up and "someone was on top of 
me - I couldn't tell if it was real or a dream.  
I started flailing around because he was trying 
to rape me, and then the next thing I knew, 
[he] had [me] by the throat."  [The veteran] 
ascribes his psychiatric problems that he has 
had since that time to this event.  

The examiner further noted that the appellant suffered from 
considerable psychiatric disability, to include a chronic 
major depressive disorder, impulse control disorder, 
obsessive compulsive disorder, as well as paranoid and 
schizoid personality disorders.  It was indicated that under 
DSM-IV (Diagnostic and Statistical Manual of Mental 
Disorders, 4th edition) nomenclature, the appellant had 
exhibited symptoms of a major depressive episode in service.  
The examiner opined that the relationship between the current 
psychiatric diagnoses to the treatment the appellant received 
in the service was that "the treatment received was for a 
major depressive episode, which is not an uncommon co-
morbidity with any of his current active psychiatric 
disorders."  

The Board is aware that the appellant's original claim for 
service connection focused on the relationship between his 
current psychiatric disability and his hospitalization in 
service for an anxiety reaction/depressive episode.  He now 
appears to be contending that his current psychiatric 
disability is related to a claimed sexual assault in service, 
which reportedly occurred during his hospitalization for the 
anxiety reaction/depressive episode.  Thus, the appellant has 
offered two different theories with respect to the etiology 
of his psychiatric disability, both of which are inextricably 
intertwined.  

Additionally, the VA examiner's opinion in February 2001, is 
not particularly clear on the question of whether there is a 
relationship between the appellant's current psychiatric 
disability and that which was diagnosed in service.  
Furthermore, the examiner did not discuss any relationship 
between the veteran's current psychiatric problems and the 
claimed sexual assault in service.   

Thus, given the appellant's current contentions regarding the 
etiology of his psychiatric disability, as well as the VA 
examiner's unclear opinion on this matter, the Board believes 
further development is warranted, to include clarification of 
the appellant's contentions and a more definitive medical 
opinion as to the etiology of the appellant's current 
psychiatric disability, before reaching a final decision.  
See 38 U.S.C.A. § 5103A (West Supp. 2001).  





Therefore, while the Board regrets the delay in remanding 
this claim, under the circumstances set forth above, the 
appellant's appeal is REMANDED to the RO for the following 
action:

1.  The RO should ask the appellant 
whether he has received any treatment for 
his psychiatric disability since April 
2000.  Based upon his response, the RO 
should obtain copies of any pertinent 
treatment records referable to treatment 
from the identified source(s), and 
associate them with the claims folder.  

2.  If the RO is unsuccessful in its 
efforts to obtain any evidence identified 
by the appellant, the RO should so inform 
the appellant and his representative of 
this and request them to submit a copy of 
the outstanding records.

3.  The RO should ask the appellant to 
clarify his contention with respect to 
the etiology of his current psychiatric 
disability.  If the appellant contends 
that his psychiatric disability is 
related to a sexual assault in service, 
the RO should further develop the 
appellant's claim in accordance with 
those special alternative evidentiary 
development procedures associated with 
sexual assault claims as noted in the VA 
Adjudication Procedures Manual (M21-1), 
Part III, paragraph 5.14c.  In this 
respect, a request should be made to the 
appellant, with a copy to his 
representative, that he provide as much 
detail as possible regarding the claimed 
sexual assault in service, to include any 
other evidence corroborating the 
incident.  

4.  Following the above noted 
development, the RO should schedule the 
appellant for a psychiatric examination 
by an appropriate medical doctor, who is 
qualified to render an opinion with 
respect to the medical question on 
remand.  The veteran's claims folder, to 
include this Remand, must be reviewed by 
the examiner prior to the evaluation of 
the veteran, and such review should be 
documented for the record.  All clinical 
findings should be reported in detail, 
and the examiner should render an opinion 
based upon all the evidence of record, if 
possible, as to the etiology and date of 
onset of the appellant's current 
psychiatric disability and any relation 
it has to his active service.  A complete 
rationale should be given for any opinion 
expressed.  

5.  With respect to the above noted 
medical examination, in the event that 
additional evidence furnished by the 
appellant, or developed as a result of 
his additional submission, does provide 
satisfactory verification that he was 
physically or sexually assaulted in 
service, the examiner, in conducting a 
review of the appellant's claims file, 
should identify and examine all records 
indicating any change in behavior or 
performance subsequent to the assault 
alleged by the appellant to have occurred 
during active service and offer an 
opinion as to the clinical significance, 
if any, of such evidenced changes.  The 
examiner should then express an opinion 
for the record as to whether the stressor 
incident described by the appellant is 
etiologically related to any psychiatric 
disability diagnosed as a result of the 
examination.  The clinical findings and 
reasoning which form the basis of the 
opinion requested should be clearly set 
forth.  

6.  With regard to the instructions set 
forth above, the Board hereby informs the 
appellant of his obligation to cooperate 
by providing the requested information to 
the extent possible, and by reporting for 
any scheduled examination.  The appellant 
is further advised that any failure to 
cooperate may result in adverse action 
pursuant to 38 C.F.R. §§ 3.158, 3.655 
(2000).  

7.  Thereafter, the RO should review the 
examination report and ensure that it 
includes all of the requested findings 
and opinions.  If not, the report should 
be returned to the examiner for 
corrective action.  The RO must review 
the claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  

8.  If the determination remains 
unfavorable to the appellant, the RO 
should furnish him and his representative 
a supplemental statement of the case 
(SSOC) concerning all evidence added to 
the record since the last SSOC.  
Thereafter, the appellant and his 
representative should be given the 
opportunity to respond.  The case should 
be returned to the Board for further 
appellate consideration, if otherwise in 
order, following appropriate appellate 
procedure.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the appellant until he receives further notice.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




